Citation Nr: 0739258	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for varicose veins, left leg, post operative.

2.  Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In October 2007, the veteran's representative filed a motion 
to advance the veteran's case on the Board's docket based on 
his age.  That motion was granted.  See 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's varicose veins of the left leg are 
manifested by persistent edema, and stasis pigmentation, but 
not by persistent ulceration.

3.  The veteran is currently assigned a 50 percent disability 
evaluation for varicose veins, left leg, post operative.

4.  The veteran's service-connected varicose veins do not 
preclude him from obtaining or retaining substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for varicose 
veins, left leg, post operative in excess of 50 percent have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2007).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

Prior to initial adjudication of the claims, an April 2005 
letter met the requirements with respect to the content of 
the notice.  The RO informed the veteran about the 
information and evidence that is necessary to substantiate 
his claims.  The RO notified the veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the April 2005 notice letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA would assist in 
getting pertinent evidence such as medical records, 
employment records, or records from other Federal agencies.  
The veteran was also informed in the notice letter that a 
medical examination was currently being scheduled by the VA 
Medical Center in Saginaw, Michigan.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2005 notice letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the notice letter 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

The April 2005 letter informed the veteran that he could 
submit evidence pertaining to his claim and provided him with 
specific examples of types of relevant evidence, such as 
statement from doctors, hospitals, and laboratories.  The 
letter thus informed the veteran to provide any evidence in 
the claimant's possession that pertains to the claim because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.  See 38 C.F.R. § 3.159(b)(1) (2007).

Since the Board is denying these claims, no further notice to 
the veteran was needed to comply with Dingess/Hartman, 19 
Vet. App. 473 (2006).    

The duty to assist the veteran has also been satisfied in 
this case.  The veteran was afforded a VA examination in May 
2005.  The veteran's private medical records, a statement by 
the veteran's neighbors and the veteran's own statements are 
in the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  VA has further assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and two SSOCs, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  

The veteran's representative argues the 2005 VA examination 
is inadequate for two reasons.  First, the representative 
states that the examination is too old upon which to base a 
decision.  However, there is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
report is thorough and supported by the other medical 
records.  The examination in this case is adequate upon which 
to base a decision. 

Second, the representative argues that the person who 
conducted the examination, as a nurse practitioner, was not 
qualified, alleging that the veteran has "a complicated 
disability picture."  The Board is entitled to assume the 
competence of a VA examiner. See Hilkert v. West, 12 Vet.App. 
145, 151 (1999) ("[T]he Board implicitly accepted [the VA 
examiner's] competency by accepting and relying upon the 
conclusions in her opinion."), aff'd, 232 F.3d 908 
(Fed.Cir.2000). Further, the appellant must show, by evidence 
other than mere allegation, that the Board cannot rely on an 
examiner in a particular case.  See also, Cox v. Nicholson, 
No. 03-1671 (January 19, 2007).  However, there is absolutely 
no legal requirement that medical examinations only be 
conducted by physicians. See, e.g., Goss v. Brown, 9 Vet.App. 
109, 114 (1996) (recognizing that nurses' statements 
regarding nexus were sufficient to make a claim well 
grounded); Williams v. Brown, 4 Vet.App. 270, 273 (1993) 
(finding opinions of a VA registered nurse therapist 
competent medical testimony and requiring the Board to 
provide reasons or bases for finding those opinions 
unpersuasive).  The veteran's representative has provided no 
evidence that would tend to show the nurse practitioner in 
this case was not competent and qualified to examine the 
veteran and provide an opinion.  There is also no showing 
that the veteran's medical condition is somehow out of the 
ordinary, requiring an "expert."  Therefore, the Board 
finds the VA examination provided to the veteran in 2005 was 
adequate.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Law and Analysis
 
I.  Increased evaluation for varicose veins

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7 
(2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was originally granted service connection for 
varicose veins with a 50 percent evaluation under Diagnostic 
Code 7120 in a rating decision of September 1955.  Rating 
decisions in April 1956, August 1958, May 1959, August 1960, 
March 1964, and the current August 2005 rating decision on 
appeal continued the 50 percent disability rating, pursuant 
to Diagnostic Code 7120.  

The Board notes that the criteria for evaluating the 
cardiovascular system (including varicose veins) were amended 
effective January 12, 1998.  See 63 Fed. Reg. 37778-37779 
(July 14, 1998).  The veteran thereafter filed his claim for 
an increased evaluation in March 2005.  As such, the 
veteran's claim will be considered under only the revised 
version of Diagnostic Code 7120.  See 38 U.S.C.A. § 5110(a) 
(West 2002).  Under the revised criteria, a 40 percent 
evaluation is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).  
A 60 percent evaluation is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Id.  The maximum 100 percent 
evaluation is warranted for massive board-like edema with 
constant pain at rest.  Id.  These evaluations are for 
involvement of a single extremity.  38 C.F.R. § 4.104, 
Diagnostic Code 7120, Note.

[The Board notes, incidentally, that although the current 
regulations do not provide a 50  percent rating for varicose 
veins, the veteran's rating cannot be reduced.  A rating will 
not be reduced when the Rating Schedule is amended, unless 
the condition itself has actually improved.  38 C.F.R. 
§ 3.951(a).]

The veteran was afforded a VA examination in May 2005.  The 
examiner noted that the veteran had two surgeries during his 
military service for varicose veins and that the course of 
the disability since the onset has been progressively worse.  
The veteran's varicose veins are located on his left upper 
and lower leg.  The examiner found a persistent edema for 
both legs, but no presence of ulceration.  He noted a 
persistent skin discoloration in the left leg.  The examiner 
also noted constant pain in the veteran's left leg.

Upon further examination, the examiner described the 
veteran's left lower extremity as having a massive edema that 
was not board-like (rigid).  The examiner noted stasis 
pigmentation or eczema in the distal portion of the left leg 
into the veteran's foot.  The examiner felt a pouch of veins 
in the left groin upper thigh area, approximately 20 cm wide 
and 10 cm long, with veins palpable down the leg to the back 
of the veteran's knee where several veins branch off.  These 
veins continued down the back of the calf to the veteran's 
ankle area.  

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
not entitled to a higher evaluation for his varicose veins, 
left leg, post operative.  The May 2005 VA examination 
indicated that the veteran's varicose veins are manifested by 
a persistent edema and stasis pigmentation, consistent with 
both the 40 percent and 60 percent ratings.  However, the VA 
examiner found no presence of ulceration, a symptom required 
for the 60 percent disability rating.  As such, where there 
is a question as to which of the two evaluation shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  Because 
the veteran fully meets the criteria for the 40 percent 
rating, but does not meet the criteria of the 60 percent 
rating, the veteran is not entitled to an increased rating 
for varicose veins, left leg, post operative.  

Medical evidence from Cadillac Motors and Bay St. Orthopedics 
are not relevant to the claim.  Evidence from Cheboygan 
Memorial Hospital and Cheboygan Memorial Health Center in 
Cheboygan, Michigan, a statement from the veteran's 
neighbors, and the veteran's statements are relevant, but 
they do not show any presence of ulceration, as required for 
the next higher rating.  

Accordingly, the Board concludes that no increase in rating 
is warranted.  As such, there is no benefit of the doubt to 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2007).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  In this case, however, the 
veteran's service-connected varicose veins have not caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected varicose veins under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

II.  TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a) (2007).

In this case, the veteran is service-connected for and 
currently assigned a 50 percent evaluation for varicose 
veins, left leg, post operative.  As such, the veteran does 
not meet the minimum schedular criteria for TDIU under 38 
C.F.R. § 4.16(a) (2007).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2007).


The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

On his application for TDIU, the veteran reported that he 
last worked in 1982 as a door tender at Cadillac Motors.  He 
reported "disability and retired" as of 1982.  During his 
VA examination, he stated that he had worked in a plant and 
was moved around to several jobs because of difficulty with 
pain in his legs.  He also reported on his TDIU application 
that he completed 3 years of high school, and that he 
obtained his FCC license in 1999. 

It is clear that the veteran has significant physical 
disabilities that would interfere with his ability to work.  
The more recent medical evidence references use of a walker 
and/or scooter due to lower extremity conditions and 
difficulty with some activities of daily living.  However, 
what the evidence does not show is that the veteran is unable 
to secure or follow a substantially gainful occupation solely 
as a result of service-connected disabilities.  He clearly 
has difficulty with prolonged walking and standing.  The 
claims file contains a March 2006 VA medical opinion that 
states that the veteran would be able to obtain and sustain 
gainful employment that did not require prolonged periods of 
standing or prolonged periods of sitting.  No evidence has 
been presented to the contrary.  

Other than reporting a history of pain in his legs to the VA 
examiner, there is no evidence concerning the severity of the 
veteran's varicose veins of the left leg 25 years ago from 
which the Board could conclude they interfered with his 
ability to work.  There are currently other, non-service-
connected bilateral leg disorders present, and the veteran 
did report pain in the legs interfered with his work, while 
he is only service-connected for the left leg.  Regardless, 
without some type of contemporaneous evidence, it would be 
completely speculation to conclude the service-connected 
condition led to the veteran leaving employment 25 years ago.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration. There is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation. His service-connected varicose veins may 
affect his abilities to some degree, but there is no evidence 
that he is unable to perform light or medium duty work, or 
some other type of substantially gainful employment as a 
result of these conditions. No medical professional has ever 
stated the varicose veins of the left leg affect the 
veteran's ability to maintain employment. Even if he is 
unable to engage in prolonged walking or standing as a result 
of his service-connected conditions, there is no evidence 
showing that he is unable to be gainfully employed in 
sedentary positions. In this case, the preponderance of the 
evidence is against finding that the veteran's service- 
connected disability alone makes him unemployable. 

Thus, the Board concludes that the evidence does not show 
that the veteran's service-connected varicose veins preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2007). 
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to the 
veteran's service-connected disability is not warranted.


ORDER

An increased disability rating for varicose veins, left leg, 
post operative is denied.

A total disability evaluation based upon individual 
unemployability due to the veteran's service-connected 
varicose veins is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


